
	

113 HR 5824 IH: American Anti-Torture Act of 2014
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5824
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2014
			Mr. Nadler (for himself, Mr. Conyers, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To modify certain provisions of law relating to torture.
	
	
		1.Short titleThis Act may be cited as the American Anti-Torture Act of 2014.
		2.Uniform standards for interrogation techniques applicable to individuals under control or custody
			 of the united states governmentSubsections (a), (b), and (c) of each of section 1002 of the Detainee Treatment Act of 2005 (title
			 X of Public Law 109–148; 10 U.S.C. 801 note; 119 Stat. 2739) and section
			 1402 of the Detainee Treatment Act of 2005 (title XIV of Public Law
			 109–163; 10 U.S.C. 801 note; 119 Stat. 3475) are amended to read as
			 follows:
			
				(a)In GeneralNo person in the custody or under the effective control of the United States shall be subject to
			 any treatment or technique of interrogation not authorized by and listed
			 in the United States Army Field Manual on Human Intelligence Collector
			 Operations.
				(b)ApplicabilitySubsection (a) shall not apply with respect to any person in the custody or under the effective
			 control of the United States pursuant to a criminal law or immigration law
			 of the United States.
				(c)ConstructionNothing in this section shall be construed to affect the rights under the United States
			 Constitution of any person in the custody or under the physical
			 jurisdiction of the United States..
		
